MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    May 17 2017, 5:44 am
court except for the purpose of establishing
                                                                  CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Susan D. Rayl                                           Curtis T. Hill, Jr.
Smith Rayl Law Office, LLC                              Attorney General of Indiana
Indianapolis, Indiana
                                                        Ellen H. Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jefferick Majors,                                       May 17, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1609-CR-2156
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G03-1512-F1-44240



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 1 of 11
                                             Case Summary
[1]   Jefferick Majors appeals his Level 1 felony convictions for attempted murder.

      We affirm.


                                                     Issue
[2]   Majors raises two issues, which we restate as:


              I.      whether the trial court properly admitted evidence of a
                      threat Majors made against the victim; and


              II.     whether there is sufficient evidence to support Majors’
                      conviction of the attempted murder of Chelsey Gosman.


                                                     Facts
[3]   In 2015, Ryan Byrd was living in a house located in Marion County, Indiana.

      In October or November of 2015, Byrd allowed his friend Kaylyn Kallenbach

      and her then-boyfriend Jefferick Majors to move into the house. In late

      November, Byrd asked the couple to move out for reasons including

      nonpayment of rent. Majors, upset that he had been asked to move, told Ryan,

      “I’m going to come back and shoot you and your house, fat boy.” Tr. Vol. II p.

      38. Majors called Byrd “fat boy” whenever he was angry with him. After

      Majors and Kallenbach moved out, Ryan’s girlfriend, Chelsey Gosman, and

      her two children moved into Byrd’s house.


[4]   Approximately three weeks later, on December 10, 2015, Kallenbach contacted

      Byrd and asked to return to the house to retrieve personal belongings she and


      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 2 of 11
      Majors had left behind. Byrd agreed, but told Kallenbach not to bring Majors

      with her.


[5]   Majors drove Kallenbach to Byrd’s house in his Mercury Milan. They arrived

      around 10:45 p.m. Majors stayed in the car. Kallenbach met Gosman at the

      garage, and the two women began carrying items to the car. Byrd was standing

      in the garage, holding a shotgun in his hand and carrying a 9-millimeter

      handgun on his hip.


[6]   Byrd and Majors began to argue. Byrd told Majors that he “shouldn’t be

      there.” Id. at 42. Majors replied, “I don’t care. I’m here anyway. What are

      you going to do about it, fat boy?” Id. Majors repeated his prior threat and

      again told Byrd, “I’m going to come back, and I’m going to shoot you and your

      house, fat boy.” Id. at 43. Majors told Gosman that she should “gets [sic] [her]

      kids out of the house.” Id. at 141.


[7]   Majors and Kallenbach left Byrd’s house and drove to the parking lot of a

      nearby apartment complex. When they arrived, Majors told Kallenbach to

      “stay put.” Id. at 105. He got out of the Mercury, and got into the passenger

      seat of a friend’s silver Chevrolet Impala. The car drove away. Majors

      returned approximately twenty minutes later.


[8]   After Majors and Kallenbach left, Byrd and Gosman called 911. A police

      officer responded, and the couple told the officer about Majors and the threat he

      made.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 3 of 11
[9]    When the officer drove away, Gosman took her children to a restaurant, then

       returned to the house hoping to convince Byrd to leave. Gosman pulled her

       sport utility vehicle (SUV) into the driveway facing the garage, and parked next

       to Byrd’s sedan. Gosman remained in the driver’s seat. She did not turn off the

       ignition and her vehicle’s headlights and taillights were illuminated. Byrd stood

       outside her driver’s-side window, talking with her. The children were in their

       seatbelts in the backseat.


[10]   As Byrd and Gosman were talking, they both noticed a silver Impala driving

       toward the house. The Impala’s windows were down and Byrd recognized

       Majors as the driver. An unidentified man was seated in the driver’s-side back

       passenger seat. Both Majors and the passenger were holding guns. Byrd heard

       someone yell, “fat boy.” Id. at 71. He then heard multiple gunshots and saw

       flashes of light coming from the Impala. Byrd was shot seven times. Gosman

       and her children were not injured.


[11]   When the gunfire stopped, Gosman called 911 and ran with her children to a

       neighbor’s house. The police responded, and Byrd told them that he believed it

       was Majors who shot him. Byrd was transported by ambulance to the hospital,

       where he was treated for his gunshot wounds and released three days later.


[12]   The police recovered from the scene twenty shell casings and eight bullets or

       bullet fragments that were fired by two different guns, a 9-millimeter handgun

       and a rifle. There were three bullet holes in Gosman’s vehicle and eight to nine




       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 4 of 11
       bullet holes in the garage door directly in front of where Gosman’s and Byrd’s

       vehicles were parked.


[13]   Majors was arrested on December 11, 2015. He was charged with four counts

       of Level 1 felony attempted murder for the attempted murders of Byrd,

       Gosman, and Gosman’s two minor children. The two attempted murder

       counts related to Gosman’s minor children were dismissed.


[14]   On July 29, 2016, Majors filed a motion in limine to exclude evidence of his

       alleged marijuana use, and testimony concerning the threat he made against

       Byrd three weeks prior to the shooting. He did not seek to exclude evidence of

       the threat he made an hour before committing the crimes. Following a hearing,

       the trial court granted the motion in limine as to the marijuana use, but denied

       it as to the threat.


[15]   After a two-day jury trial, Majors was found guilty of two counts of Level 1

       felony attempted murder. He was sentenced to thirty years in the Indiana

       Department of Correction on each count, with the sentences to run

       consecutively.


                                                   Analysis
                                          I. Admission of Evidence

[16]   Majors argues that the trial court abused its discretion by admitting evidence of

       his prior threat against Byrd. Because the trial court is best able to weigh the

       evidence and assess witness credibility, we review its rulings on admissibility for


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 5 of 11
       abuse of discretion. Hall v. State, 36 N.E.3d 459, 466 (Ind. 2015). We will

       reverse only if a ruling is clearly against the logic and effect of the facts and

       circumstances and the error affects a party’s substantial rights. Id.


[17]   According to Majors, the evidence of his prior threat against Byrd was

       inadmissible under Indiana Evidence Rules 404(b) and 403 because the threat’s

       probative value was outweighed by its prejudicial effect. Majors’ arguments,

       specifically, are that the threat was admitted to show he acted in conformity

       with the threat, was too remote in time to be relevant, was of little probative

       value to show hostility between Majors and Byrd, and was needlessly

       cumulative because the same threat was made on the day the attempted murder

       occurred. The State contends that the evidence was properly admitted to show

       Majors’ motive for committing the crimes and the hostility between Majors and

       Byrd.


[18]   Evidence Rule 404(b) provides that evidence of other crimes, wrongs, or acts is

       not admissible to prove the character of a person in order to show action in

       conformity therewith. It may, however, be admissible for other purposes, such

       as proof of motive, opportunity, intent, preparation, plan, knowledge, identity,

       or absence of mistake or accident. Id. Evidence that would otherwise be

       excluded by Evidence Rule 404(b) is admissible if the court determines that: (1)

       the evidence is relevant to a matter at issue other than the defendant’s

       propensity to commit the charged act; (2) there is sufficient proof that the

       defendant in fact committed the act; and (3) the probative value of the evidence



       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 6 of 11
       is not substantially outweighed by the danger of unfair prejudice. Camm v.

       State, 908 N.E.2d 215, 223 (Ind. 2009); see also Ind. Evidence Rule 403.


[19]   Evidence Rule 403 provides that trial courts “may exclude relevant evidence if

       its probative value is substantially outweighed by a danger of one or more of the

       following: unfair prejudice, confusing the issues, misleading the jury, undue

       delay, or needlessly presenting cumulative evidence.” Because all relevant

       evidence tends to be inherently prejudicial, the proper inquiry under Evidence

       Rule 403 requires balancing the probative value of proffered evidence against

       the likely unfair prejudicial impact of that evidence. Fuentes v. State, 10 N.E.3d
68, 73 (Ind. Ct. App. 2014), trans. denied. “When determining the likely unfair

       prejudicial impact, courts will look for the dangers that the jury will

       substantially overestimate the value of the evidence or that the evidence will

       arouse or inflame the passions or sympathies of the jury.” Id.


[20]   The trial court did not abuse its discretion in admitting into evidence Majors’

       prior threat. Majors’ threat against Byrd, that he would return and shoot Byrd

       and Byrd’s house, indicated that relations between Majors and Byrd were

       strained, and demonstrated Majors’ motive and intent to commit the attempted

       murder. Evidence of motive is always relevant in the proof of a crime. Ross v.

       State, 676 N.E.2d 339, 346 (Ind. 1996). The probative value of the evidence

       was not substantially outweighed by the possible prejudicial effect.


[21]   The threat was not remote in time. It was made three weeks prior to the

       attempted murder and immediately after Byrd told Majors to leave his house.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 7 of 11
       See id. (trial court did not abuse its discretion in finding that threats made two

       months before the murder by defendant against victim were admissible).

       Although Majors made the same threat approximately one hour before

       committing the attempted murder, evidence of the prior threat was not

       needlessly cumulative. The mere fact that the jury hears the same evidence

       more than once does not render the evidence prejudicial. See Gaines v. State, 999
N.E.2d 999, 1005 (Ind. Ct. App. 2013) (admission of evidence is harmless and

       not grounds for reversal where the evidence is merely cumulative of other

       evidence properly admitted). No error occurred here.


                            II. Sufficiency of the Evidence of Intent to Kill

[22]   Majors next contends that insufficient evidence was presented by the State to

       prove beyond a reasonable doubt that he intended to kill Chelsey Gosman.

       When reviewing a claim of insufficient evidence, we neither reweigh the

       evidence nor judge the credibility of the witnesses. Suggs v. State, 51 N.E.3d
1190, 1193 (Ind. 2016). We will consider only the evidence and reasonable

       inferences therefrom that support the conviction. Id. We will affirm if there is

       probative evidence from which a reasonable factfinder could have found the

       defendant guilty beyond a reasonable doubt. Id.


[23]   Majors specifically contends there was insufficient evidence to prove beyond a

       reasonable doubt that he had specific intent to kill Gosman. Majors argues that

       his threats were directed toward Byrd and that prior to the shooting, he warned

       Gosman to remove her children from Byrd’s home.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 8 of 11
[24]   Majors was charged with:


               [A]ttempt[ing] to commit the crime of Murder, which is to
               intentionally kill another human being, namely: Chelsey
               Gosman, by engaging in conduct, that is: intentionally shooting
               a deadly weapon at and against . . . Chelsey Gosman with the
               intent to kill, which constituted a substantial step toward the
               commission of said crime of Murder.”


[25]   Appellant’s App. pp. 26-27. To convict Majors of attempted murder, the State

       was required to prove beyond a reasonable doubt that he engaged in conduct

       that constituted a substantial step toward intentionally killing another human

       being. Ind. Code §§ 35-41-5-1 (2014) (attempt); 35-42-1-1 (2014) (murder). “A

       person engages in conduct ‘intentionally’ if, when he engages in the conduct, it

       is his conscious objective to do so.” Ind. Code § 35-41-2-2(a) (1977).


[26]   A factfinder may infer specific intent to kill from the nature of an attack and the

       circumstances surrounding the crime. Kiefer v. State, 761 N.E.2d 802, 805 (Ind.

       2002). Such intent may be inferred from the use of a deadly weapon in a

       manner likely to cause death or great bodily harm. Id. Discharging a weapon

       in the direction of a victim is substantial evidence from which a factfinder could

       infer intent to kill. Corbin v. State, 840 N.E.2d 424, 429 (Ind. Ct. App. 2006).


[27]   The evidence presented was sufficient to prove Majors fired a deadly weapon at

       Gosman with intent to kill. The evening before the shooting occurred, Majors

       drove Kallenbach to Byrd’s house so that Kallenbach could retrieve items she

       and Majors left at Byrd’s house. Before leaving, Majors threaten to return and

       shoot Byrd and his house. Gosman heard the threat. She asked Majors not to
       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 9 of 11
       follow through with the threat because she had children in the house. Majors

       told Gosman that she should remove her children from the home.


[28]   During the time Majors lived in Byrd’s house and at the time of the shooting,

       Gosman drove a blue SUV. Testimony was presented that Majors was familiar

       with Gosman’s vehicle. At the time of the shooting, Gosman’s SUV and Byrd’s

       sedan were parked in Byrd’s driveway, facing the garage. Byrd was standing

       next to the driver’s-side window of the SUV. The driver’s-side window was

       down. Gosman was seated in the driver’s seat, talking with Byrd, and the

       headlights and taillights on her vehicle were illuminated. Gosman looked out

       of the driver’s side window and saw the Chevrolet Impala driving along the

       street toward Byrd’s house. She saw “side-by-side sparks coming from the guns

       [in the vehicle] and then heard the gunshots.” Tr. Vol. II p. 144.


[29]   As Majors drove by Byrd’s house, he and his passenger fired at least twenty

       rounds from a handgun and a rifle in the direction of Gosman. Bullets flattened

       a tire on Gosman’s SUV and ruptured the gasoline tank. Bullet holes were

       found in the trunk of the SUV, the rear passenger-side door, and the front

       passenger-side door. Eight or nine bullet holes were found in the garage door.


[30]   Based on the foregoing, we conclude that sufficient evidence was provided from

       which the jury could have inferred beyond a reasonable doubt that Majors

       specifically intended to kill Gosman.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 10 of 11
                                                 Conclusion
[31]   The trial court properly admitted evidence of Majors’ prior threat against Byrd,

       and there was sufficient evidence to support Majors’ conviction for the

       attempted murder of Chelsey Gosman. We affirm.


[32]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2156 | May 17, 2017   Page 11 of 11